OPINION — AG — ** POLLUTION CONTROL — OIL AND GAS — JURISDICTION ** (1) THE POLLUTION CONTROL COORDINATING BOARD HAS JURISDICTION TO ACT TO ABATE POLLUTION FROM OIL AND GAS PRODUCTION, PROCESSING OR RECLAMATION IF ITS FINDS: (A) A VIOLATION OF ANY REGULATION OR ORDER OF THE 'PCCB' OR THE CORPORATION COMMISSION; (B) THAT THE CORPORATION COMMISSION HAS FAILED, REFUSED, OR NEGLECTED TO TAKE ACTION; (C) THAT THE CORPORATION COMMISSION HAS REQUESTED THE 'PCCB' TO TAKE THE ACTION. (2) NO MEMBER AGENCY OF THE POLLUTION CONTROL COORDINATING BOARD OTHER THAN THE CORPORATION COMMISSION HAS JURISDICTION TO ACT INDIVIDUALLY TO ABATE POLLUTION RESULTING FROM OIL AND GAS PRODUCTION, PROCESSING OR RECLAMATION. (WATER, PUBLIC HEALTH AND SAFETY, ENVIRONMENT, SURFACE, MINERALS) CITE: 52 Ohio St. 139 [52-139], 63 Ohio St. 2756 [63-2756], 82 Ohio St. 932 [82-932], 82 Ohio St. 932 [82-932](A), 82 Ohio St. 932 [82-932](B), 82 Ohio St. 933 [82-933], 82 Ohio St. 938 [82-938] (SARA J. DRAKE)